Citation Nr: 1442045	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher initial rating for spondylosis and degenerative disc disease of the cervical spine, evaluated as 10 percent disabling prior to December 21, 2013 and 20 percent thereafter. 

2. Entitlement to a higher initial rating for left upper extremity (LUE) (minor) radiculopathy, rated as 20 percent disabling prior to January 23, 2007 and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran had active service from November 1980 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina. 

In a September 2006 rating decision, the RO granted service connection for multiple strain injuries of the cervical spine with spondylosis and degenerative disc disease and assigned a 10 percent disability rating, effective October 25, 2005. The RO also granted service connection LUE radiculopathy and assigned a 20 percent rating effective October 25, 2005.

In July 2007, the RO increased the rating for LUE radiculopathy to 30 percent, effective January 23, 2007; and denied entitlement to a total disability for individual unemployability (TDIU). In a July 2008 rating decision, the RO granted a temporary total rating because of surgical treatment requiring convalescence effective March 5, 2008 and resumed the 10 percent rating for the cervical spine disability effective May 1, 2008. In a November 2010 rating decision, the RO assigned another temporary evaluation of 100 percent effective June 2, 2010 based on surgical or other treatment necessitating convalescence. The 10 percent evaluation for the cervical spine disability was resumed October 1, 2010. A TDIU was granted in April 2014, effective March 29, 2007. 

In January 2012, November 2013, and May 2014, the Board remanded this appeal. 

The issues of service connection for a right wrist disability, a right ankle disability, pseudofolliculitis barbae, bilateral shoulder disability, a lumbar spine disability; and an increased rating for the right upper extremity or service connection for a "right side" disability have been raised by the record (see July 2014 Director response to the Veteran's Senator) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the 

Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issue of a higher initial rating for spondylosis and degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 



FINDINGS OF FACT

1. From the effective date of service connection to March 4, 2008, LUE radiculopathy was manifested by severe incomplete paralysis, of all upper radicular groups.

2. Since May 1, 2008, LUE radiculopathy has been manifested by moderate incomplete paralysis of all radicular groups.



CONCLUSIONS OF LAW

1. From October 25, 2005 to March 4, 2008, the criteria for an initial rating of 40 percent, for LUE radiculopathy were met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8513 (2013). 

2. Since May 1, 2008, the criteria for an initial rating in excess of 30 percent, for LUE radiculopathy have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, DC 8513. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In March 2006 and April 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). 

Here, relevant service treatment and other medical records have been associated with the claims file, to include Social Security Administration (SSA), private and VA medical records. 

The Veteran was afforded several VA examinations. Unfortunately, only a partial copy of a February 2009 VA spine examination is available (the initial page). In June 2014, in compliance with 38 C.F.R. § 3.159(e) (2013), the Veteran was notified that the full February 2009 VA spine examination report was unavailable. The Board finds that further efforts to obtain the complete 2009 VA spine examination report at this time would be futile. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). In this case, the Veteran received a separate neurological examination the same month as the spine examination; any prejudice has been minimized. The Board will proceed with the adjudication of the claim. 

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing symptoms with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function are expected in all instances. 38 C.F.R. § 4.21 (2013). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board will consider entitlement to staged ratings to compensate for times since the effective date of service connection, when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 12 Vet. App. 119 (1999)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 3.102 (2013). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2013). 

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123 (2013). 

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia. Here, neither neuritis nor neuralgia has been shown; those codes are not applicable. 

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Id. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id. The ratings for the peripheral nerves are for unilateral involvement. Id.

The Veteran's LUE radiculopathy is currently rated under 38 C.F.R. § 4.124a, DC 8513, which inclusively addresses all radicular groups. Since the evidence shows that the LUE is the minor extremity (The Veteran is right-hand dominant-see, for example, September 2013 VA examination) those ratings are applicable. Mild incomplete paralysis for all radicular groups warrants a 20 percent rating; moderate is 30 percent; and severe is 60 percent. For complete paralysis of the upper extremity an 80 percent rating is warranted.

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2011), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 
Prior to January 23, 2007

In October 2005, the Veteran stated that he had numbness in his left arm. On an undated SSA form, the Veteran stated he had weak left side tremors in his left arm. He could not lift anything heavy, had problems putting on his clothes, could not lift his arms above shoulder level, and was in constant pain. 

A May 2006 VA examination report showed the Veteran had gradually worsening neck pain radiating to the left shoulder with occasional numbness at the left shoulder, back ahead, and left leg. There was some effect on activities of daily living in terms of difficulty using the left hand, especially due to twitching in the left arm. There was 5/5 shoulder shrug, shoulder adduction, internal rotation, external rotation, biceps, triceps, and wrist extension group. Interosseous sensation was intact bilaterally and symmetric to light touch throughout. Deep tendon reflexes were normal. 

In January 2007, Dr. S.P. noted the Veteran's history of a neck injury. He had left arm numbness and weakness with a hand tremor. He remembered that one year prior he started experiencing sharp pain in the left neck left shoulder with radiation into the arm. The numbness and weakness of the left arm have gradually been getting worse over the past six months. He also had tremors of both arms, more on the left side. The impression was left cervical myelopathy with the left cervical polyradiculopathy; a likely essential tremor on the left; and a history of arthritis and a neck injury. 

In March 2007, the Veteran reported his left side was very weak. In April, his wife wrote stating she saw he had left arm pain which resulted in tremors in his left hand. In July 2014, the Veteran's sister and mother also stated he was in pain daily. The Board finds those who submitted lay statements to be competent to report symptoms experienced or observations of pain, however, as diagnostic and medical testing regarding the nerves can provide a clearer clinical picture the statements are assigned less weight than objective findings. See 38 C.F.R. § 3.159(a)(2) (2013); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Footnote 4 (Fed. Cir 2007) (describing situations when lay evidence may and may not be competent). 

A February 2007 Dr. R.D. letter noted the Veteran's paresthesia and progressing symptoms that now included numbness, tingling and periodic weakness in his left hand. His grip strength was unreliable due to his paresthesia. An MRI from the same month showed severe cervical spondylolisthesis and no evidence of myelitis. Dr. R.D. wrote another letter in April stating the Veteran's had paresthesia in progress to clinical and radiological evidence of spinal stenosis and cervical spondylosis. He had shooting pains into his neck in both arms which had a major impact on his quality of life. 

Also in April 2007, the Veteran received a new VA examination. The Veteran's neck pain radiated down the left upper extremity into the posterior left upper arm, posterior left forearm, into the left middle and ring fingers. He states that this condition affected his ability to walk because his balance was off. He had numbness in that distribution. Neurologically, motor strength and tone were normal in both upper extremities. Light touch sensation was diminished in the left posterior arm, left posterior forearm, and into the left middle and ring fingers. The deep tendon reflexes were 2 plus in all four extremities except for trace left biceps and bronchiolradialis. The diagnosis was left C6 radiculopathy. The examiner commented that there was no clinical evidence of a myelopathy and he would not expect the Veteran's cervical spine problem to affect his ambulation.

In early 2008, the Veteran had spine surgery. A March 2008 record by Dr. R. showed that on examination his wound was healing satisfactorily and he seemed to have full strength in both upper extremities and intact sensation. His cervical spine films showed satisfactory alignment of the cervical spine. An April 2008 post-operative visit showed an impression of status-post anterior cervical discectomy and fusion (ACDF) with uncomplicated postoperative course. Upper extremity neurologic examination was grossly intact. 

This record shows that prior to the surgery in 2008, the Veteran' had symptoms that were not wholly sensory.  In addition to the sensory symptoms, the Veteran had some weakness diminished reflexes, and a tremor. The disability was found to cause major impacts on his quality of life. Given the level of impact and the fact that the findings were not wholly sensory, a rating in excess of the moderate level was warranted. The next higher rating is 40 percent for severe disability. 

The Veteran retained all reflexes in the upper extremity and had only modestly decreased strength.  Atrophy was not found, and he retained the ability to move his arm and hand, and grasp objects. The evidence is thus against a finding that the disability caused complete paralysis.

Since May 1, 2008

In May 2008, the Veteran reported to VA that he still had neck pain related to cervical spine weakness and numbness. He stated he had surgery on C6/7 and T1. But still had problems with those discs as well as C3/4 and C5. 

In June, Dr. R.D. wrote another letter mentioning the recent ACDF. He reported mild improvement in paresthesias he was having in his right upper extremity. He still reported left-sided weakness as well as numbness in the left arm and hand. 

In February 2009, the Veteran underwent a VA spine examination; as noted above, only the first page of the examination report is now available. The Veteran complained of pain radiating down the lateral left arm to digits three through five. He also complained of numbness in the left arm and hand. The Veteran also had a specific neurological VA examination the same month. His ACDF was noted. He stated that since his surgery, he had been partially paralyzed in his left arm and has had continued episodes of near intolerable pain in his neck radiating into his left arm. Physical examination demonstrated an adhesive capsulitis in the left upper extremity at the shoulder. There was no muscle atrophy. There was no reflex change, but he did complain of decreased monofilament light touch and vibratory sensation in general distribution over the left arm as compared to the right. This did not appear in a radicular distribution. 

The diagnoses included status post ACDF with residual symptoms consistent with the left C7 radiculopathy, but with no clear clinical findings; he also had adhesive capsulitis of the left shoulder which was part of persistent pain complaints. The C7 radiculopathy was likely the result of herniated disc. 

In April 2009, a VA phone note shows the Veteran called to report worsening neck pain, with radiating pain and numbness to the left side of face which resolved when the patient massaged his neck. The VA doctor's addendum shows that they were unable to do an MRI because of the plate in the spine but a CT scan order was in place. 

An August 2009 VA review of symptoms showed the Veteran reported tremors. Neurologically, he was grossly intact. A sensory exam showed he was intact to light touch except decreased sensation at left C6, seven, and eight nerve root distribution. Muscle strength was normal bilaterally.

In October 2009, a VA pain clinic note shows that the Veteran complained of burning pain and numbness on the left side of his face and neck. The extremities were negative for skin atrophy, hair loss, or joint deformity. He was grossly neurologically intact. A sensory examination showed he was intact to light touch except decreased sensation on the left at C six, seven, and eight nerve root distribution. Motor was intact muscle strength was normal deep tendon reflexes were slightly reduced in the wrist and elbows bilaterally. The assessment was cervical radiculitis and facet joint syndrome. 

The same month, a VA neurosurgery consultation record showed the Veteran complained of numbness on his left face which he had since March 2008. There was no change in left arm function during these periods. His baseline was numbness of the left fourth and fifth digits for the past 7 to 8 years accompanied with jumping of the left arm. It was noted that his sensory abilities were decreased in the left C7-C8 area. The brachioradialis reflexes were absent on the left side. Further workup for left facial numbness and tingling was requested. An MRI of the brain was ordered to evaluate facial numbness but was normal. 

In May 2010, a history and physical examination (available on Virtual VA) showed his pain was in the lower neck and radiated to the left arm; all five fingers were numb. He reported weakness of the left hand. Pain was rated at 8/10 and the arm pain was 6/10. This worsened with prolonged sitting or bending over, improved with pain medications and resting. A sensory examination showed decreased sensation in the left C5-8 distribution. He was ready for more surgery. 

In February 2012, the Veteran failed to report for his examinations. A June 2012 VA record (available on Virtual VA) showed the Veteran called the clinic complaining of reoccurrence of the numbness sensation on his left arm and in the face. A VA clinician called the Veteran back and he reported a numbness sensation in the left arm for the last four months which was almost constant. The assessment was cervical radiculopathy. A June 2012 addendum noted that the MRI of the neck showed degenerative disc disease/arthritis, changes consistent with prior surgery/laminectomy which was unchanged when compared with old MRI in 2009. There was a bulging disc that minimally compresses the nerve; this explained the pain radiating to the arm. He was to continue his current medications. 

In March 2013, a VA neurological record showed the Veteran was status post cervical spine surgery in June 2010. He reported an increased numbness sensation in his arms. In May, a VA orthopedic and neurosurgery record showed that the LUE was intact to light touch/pinprick-numbness, a motor examination was normal, and reflexes were normal. 

In September 2013, the Veteran underwent several peripheral nerve and related VA examinations. A September 11, 2013 VA examination report (available on Virtual VA) showed his radicular syndrome diagnosis was noted as well as the disability history. His right hand was dominant. He had constant pain that was moderate; he did not have intermittent pain. He had moderate paresthesias and/or dysesthesias. He had moderate numbness. His left upper extremity strength showed active movement against some resistance. He did not have muscle atrophy. Reflexes were normal. A sensory exam was also normal. There was mild incomplete paralysis of the radial and median nerves. There was moderate incomplete paralysis of the ulnar nerve. All other nerves were normal. An EMG of the left upper extremity was abnormal; the study was consistent with mild bilateral radiculitis without ongoing denervation. 

Other September 2013 VA examination reports (available on VVA) also noted similar symptoms. The shoulder and arm report showed he stated that he no longer drove and his wife helped him shower. He had difficulty dressing himself. The examination report for peripheral neuropathy of the bilateral lower extremities complaints of neck and arm mild constant pain and mild numbness. He had mild paresthesias and or dysesthesias. Upper extremity strength was normal. A reflex exam was normal except for the brachioradialis. A sensory examination was normal except for decreased sensation to light touch for the hand/fingers. He had mild incomplete paralysis for the radial, median ulnar, and lower radicular nerves. All other nerve groups were normal for the left upper extremity. It was noted the left upper extremity EMG of July 2013 was abnormal and showed radiculopathy of C8 bilaterally.

In December 2013, a VA examination report showed a diagnosis of cervical myelopathy and bilateral upper extremity radiculopathy. The Veteran complained of numbness and posterior neck, face, and down both arms. On the left side, numbness extended to the fingers. A sensory exam showed there was decreased sensation to light touch in the bilateral shoulder area in the left inner or outer forearm, and in the left hand or fingers. His radiculopathy in terms of constant pain was described as moderate for the left upper extremity. His intermittent pain was also described as moderate. Paresthesias and/or dysthesias were described as moderate. Numbness was described as moderate. He did not have any other signs of radiculopathy. Nerve roots involved included upper, middle, or and lower radicular group nerve roots. The severity of the left side radiculopathy was overall described as moderate. 

Following the Veteran's 2008 surgery and the end of the temporary total rating the Veteran's symptoms appear to have improved.  Although he continued to report severe pain and weakness; examination and clinical records show that there was no weakness and there were no abnormal findings other than those that were sensory.  Symptoms were often described as moderate (see, for example, the September 11, 2013 and December 2013 VA examination reports). In June 2008 Dr. R.D. noted improvement, not worsening, in the LUE after the initial ACDF. While the Veteran also occasionally complained of weakness, several records show muscle strength was normal bilaterally (see, for example, August and October 2009 VA records). For these reasons, the Board finds that the criteria for assignment of a rating higher than 30 percent for moderate symptoms have not been met or approximated during the period beginning May 1, 2008. 

Extraschedular

The schedular rating criteria provide ratings based on the severity of the disability regardless of the specific neurologic symptoms causing that disability.  The rating criteria; therefore contemplate all of the Veteran's symptomatology. No further consideration of referral for extraschedular consideration is necessary. Thun, 22 Vet. App. at 115.


ORDER

An initial rating of 40 percent, for LUE radiculopathy is granted from March 25, 2005, to March 4, 2008. 

An initial rating in excess of 30 percent for LUE radiculopathy since May 1, 2008, is denied.


REMAND

The last remand directed the December 2013 VA examiner to respond to the following questions: Is there any additional range of motion loss due to weakened movement or lack of endurance? If so, can the amount of range of motion loss be expressed in degrees of lost motion? 

The June 2014 examination report addendum does not show that these questions were answered. Instead, the examiner responded to different questions regarding flare ups, which were not at issue. There has been no compliance with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Return the file to the December 2013 VA examiner. The examiner should answer the following question: 

* Is there any additional range of motion loss due to weakened movement or lack of endurance? If so, estimate this amount, expressed in degrees of lost motion? 

If this information cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge. 

If the examiner is unavailable, or unable to answer the question, afford the Veteran a new examination to evaluate the current severity of the cervical spine disability. 

3. If any benefit sought on appeal, remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


